                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

CHADBOURNE T. SHARPE,                )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )         19cv985
                                     )
FCFS NC, INC., FAMOUS PAWN,          )
INC., and FIRSTCASH, INC.,           )
                                     )
                  Defendants.        )

                            MEMORANDUM ORDER

THOMAS D. SCHROEDER, Chief District Judge.

     Before the court is Plaintiff Chadbourne T. Sharpe’s motion

to remand (Doc. 13), and Defendants’ motion to dismiss, transfer,

or stay this action (Doc. 9).        For the reasons set forth below,

Sharpe’s motion to remand will be granted, and Defendants’ motion

will be denied as moot.

I.   BACKGROUND

     In 2015, Defendants FCFS NC, Inc. (“FCFS NC”), Famous Pawn,

Inc. (“Famous Pawn”), and FirstCash, Inc. (“FirstCash”) entered

into two Asset Purchase Agreements (“Agreements”) to buy several

pawn shops from Plaintiff Chadbourne T. Sharpe and Doug Sharpe and

Sons, Inc. (“Sharpe & Sons”) in North Carolina and Virginia. (Doc.

1-3 ¶ 1.)   FirstCash is a Delaware corporation with its principal

place of business in Texas. (Id. ¶ 5.) FCFS NC is a North Carolina

corporation with its principal place of business in Texas.               (Id.

¶ 3.)   Famous Pawn is a Maryland corporation with its principal




     Case 1:19-cv-00985-TDS-JEP Document 23 Filed 07/16/20 Page 1 of 7
place of business in Texas.      (Id. ¶ 4.)       Sharpe & Sons is a North

Carolina corporation, (Id. ¶ 8), while Plaintiff Sharpe, at the

time he filed this suit, was a citizen of Puerto Rico (Id. ¶ 2).

     In the first of the Agreements, Plaintiff Sharpe and Sharpe

& Sons agreed to sell two pawn stores in North Carolina to FCFS NC

and FirstCash. 1   (Id. ¶ 8.)     Sharpe & Sons was identified as the

“seller,” and Sharpe was identified as the sole shareholder of

Sharpe & Sons. 2     (Id. ¶ 9.)        FCFS NC was identified as the

“Purchaser,” and FirstCash was identified as the “Purchaser’s

Parent.”   (Id.)   In the second of the Agreements, a group of three

corporations    agreed    to    sell       twenty-three     pawn   stores     to

Defendants.    (Id. ¶¶ 11-12.)    The three selling corporations were

identified as the “Sellers,” and Sharpe was identified as the sole

shareholder of the corporations. 3         (Id. ¶ 12.)    FCFS NC and Famous

Pawn were both identified as a “Purchaser,” and FirstCash was

identified as the “Purchaser’s Parent.”             (Id.)     The Agreements

contained identical noncompete and arbitration clauses.                     (Id.

¶¶ 17-18.)     Sharpe alleges that the arbitration clause provides



1
  FirstCash was formerly known as First Cash Financial Services, Inc.
(Doc. 1-3 ¶ 5.)
2
  While Sharpe & Sons is identified as the seller, the Agreements
designate Sharpe as a “party” and subject to the non-compete and
arbitration provisions. Sharpe also signed the Agreements as a “party.”
(Doc. 1-3 at 25, 47, 63, 85.)
3 These three corporations have since dissolved or terminated and are no
longer in existence. (Doc. 1-3 ¶¶ 14-16.)

                                       2



     Case 1:19-cv-00985-TDS-JEP Document 23 Filed 07/16/20 Page 2 of 7
for the parties to decide disputes via binding arbitration before

the American Arbitration Association (“AAA”), to be conducted in

Tarrant County, Texas.         (Id. ¶ 18.)

       On   June    12,   2019,     FirstCash      initiated     an       arbitration

proceeding against Sharpe in Tarrant County, Texas, before the

AAA,     alleging     breach      of   contract,        fraud,      and    negligent

misrepresentation.        (Id. ¶ 32).     On August 13, 2019, Sharpe filed

the present action as a complaint in North Carolina state court

seeking     a   declaratory    judgment     that   he    is   not    bound    by   the

noncompete and arbitration clauses contained in the Agreements.

(Id. ¶ 1.)       At the time he brought this lawsuit, Sharpe was a

citizen of Puerto Rico.           (Id. ¶ 2.)    Sharpe seeks relief against

FirstCash, FCFS NC, and Famous Pawn. (Id. ¶¶ 37-46.) On September

25, 2019, FirstCash removed the case to this court. 4                      (Doc. 1.)

In its notice of removal, Defendants argued that the case was

removable because Sharpe had fraudulently joined FCFS NC in the

state action.       Sharpe timely filed a motion to remand.                (Doc. 13.)

Defendants filed a response (Doc. 17), and Sharpe filed a reply

(Doc. 22).       Defendants also filed a motion to dismiss, stay, or

transfer.       (Doc. 9.)      Sharpe filed a response (Doc. 17), and

Defendants filed a reply (Doc. 19).                All motions are ready for

decision.


4 The other Defendants consented to removal, since all Defendants are
represented by the same counsel. (Doc. 1 ¶ 11.)

                                        3



       Case 1:19-cv-00985-TDS-JEP Document 23 Filed 07/16/20 Page 3 of 7
II.   ANALYSIS

       There is no dispute that complete diversity exists. However,

28 U.S.C. § 1441(b)(2) –- also known as the forum defendant rule

-- prevents removal based on diversity if any of the properly

joined defendants is a “citizen of the State in which such action

is brought.”     Because FCFS NC is a North Carolina corporation,

Sharpe argues that removal was improper and remand is required.

Defendants claim that Sharpe fraudulently joined FCFS NC merely to

defeat removal. See Whittemore v. Country Inn & Suites by Carlson,

Inc., No. 5:14-cv-01980-JMC, 2014 WL 7446204, at *2-3 (D.S.C. Dec.

30, 2014) (applying the fraudulent joinder doctrine to a forum

defendant when complete diversity otherwise existed).

      To establish that FCFS NC was fraudulently joined, Defendants

must demonstrate either that there is “no possibility” that Sharpe

would be able to establish a cause of action against FCFS NC in

state court; or that there has been “outright fraud” in Sharpe’s

pleading of jurisdictional facts.           Marshall v. Manville Sales

Corp., 6 F.3d 229, 232 (4th Cir. 1993) (quoting B., Inc. v. Miller

Brewing   Co.,   663   F.2d   545,   549   (5th   Cir.   1981)).    Because

Defendants do not claim outright fraud here, they must demonstrate

that there is no possibility that Sharpe would prevail in his

declaratory judgment action against FCFS NC in state court.               To

meet this test, “defendant[s] must show that the plaintiff cannot

establish a claim against the nondiverse defendant even after

                                      4



      Case 1:19-cv-00985-TDS-JEP Document 23 Filed 07/16/20 Page 4 of 7
resolving all issues of fact and law in the plaintiff’s favor.”

Id. at 232-33.        This standard is “even more favorable to the

plaintiff than the standard for ruling on a motion to dismiss”.

Hartley v. CSX Transp., Inc., 187 F.3d 422, 424 (4th Cir. 1999).

Sharpe need only have a “slight possibility of a right to relief

in state court.    Once the court identifies [a] glimmer of hope for

the plaintiff,” a fraudulent joinder claim fails.                Id. at 426

(internal citation omitted).

     Defendants argue that FCFS NC was not properly joined as a

party to Sharpe’s declaratory judgment action because FCFS NC is

not an “interested party.”           (Doc. 20 at 10-11.)        In essence,

Defendants argue that because FCFS NC is not participating in the

arbitration between FirstCash and Sharpe, a declaratory judgment

would not affect its rights.

     Sharpe’s     lawsuit    seeks    declaratory    relief    against   the

Defendants under North Carolina’s Uniform Declaratory Judgment

Act, N.C. Gen. Stat. § 1-253 et seq., as to the parties’ rights,

obligations,    and   liabilities    under   the    two   Agreements.    The

Declaratory Judgment Act requires that “all persons shall be made

parties who have . . . any interest which would be affected by the

declaration . . . .”        N.C. Gen. Stat. § 1-260.          FCFS NC was a

signatory to both Agreements, as was Sharpe. North Carolina courts

have held that, under the Declaratory Judgment Act, “it is not

necessary . . . that there exist a controversy between each and

                                      5



    Case 1:19-cv-00985-TDS-JEP Document 23 Filed 07/16/20 Page 5 of 7
every party to the action.”        Singleton v. Sunset Beach & Twin

Lakes, Inc., 556 S.E.2d 657, 661 (N.C. Ct. App. 2001); see also

Remington Arms Co., Inc. v. Heritage Graphics, LLC, 630 S.E.2d

743, 2006 WL 1676892, at *2 (N.C. Ct. App. June 20, 2006) (finding

that, in a declaratory judgment action, even if there was “no

actual   controversy   between   plaintiff    and   [a]   defendant,”    the

defendant was still properly joined because there was a “likelihood

that some interest of [the] defendant would be affected by the

declaration”).    Thus, the fact that FCFS NC has not participated

in the arbitration does not mean that it is an uninterested party

or that it was improperly joined in Sharpe’s state action. 5             Any

declaratory relief sought by Sharpe regarding the Agreements would

necessarily affect FCFS NC’s rights and obligations because it too

is bound by the Agreements.       Defendants have therefore failed to

satisfy the high burden to establish that there is no possibility

Sharpe could obtain declaratory relief against FCFS NC.           As such,

removal was not proper because FCFS NC is an in-state defendant,

and the case should be remanded to state court pursuant to 28




5 Defendants argue that if Sharpe wanted to include all parties who
signed the Agreements, he failed to do so because he did not include the
named “sellers” in the Agreements. But as Sharpe points out (and as the
court must assume when considering a fraudulent joinder argument), he
was the sole shareholder of the “seller” companies such that their
interests are adequately represented by his involvement in the suit.
Furthermore, the seller companies in the second Agreement are no longer
in existence.


                                    6



     Case 1:19-cv-00985-TDS-JEP Document 23 Filed 07/16/20 Page 6 of 7
U.S.C. §§ 1441(b)(2) & 1447. 6

III. CONCLUSION

     For the reasons stated,

     IT IS THEREFORE ORDERED that Sharpe’s motion to remand (Doc.

13) is GRANTED and the court REMANDS this action to the General

Court of Justice, Superior Court Division, of Alamance County,

North Carolina, for further proceedings.          Defendants’ motion to

dismiss, transfer, or stay (Doc. 9) is DENIED as moot.

     The Clerk of Court is directed to close this case.



                                           /s/   Thomas D. Schroeder
                                        United States District Judge

July 16, 2020




6
  In light of the court’s decision, it is unnecessary to decide Sharpe’s
alternate argument that Defendants failed to satisfy the amount-in-
controversy requirement to establish diversity jurisdiction under 28
U.S.C. § 1331(a).    Whether the state action should nevertheless be
dismissed on remand because of the mandatory arbitration provision in
the Agreements, as argued in Defendants’ motion to dismiss, is a question
for the state court, not this court, to resolve.

                                    7



     Case 1:19-cv-00985-TDS-JEP Document 23 Filed 07/16/20 Page 7 of 7
